 



Exhibit 10.2

     
HANOVER COMPRESSOR COMPANY


AWARD NOTICE
TIME-VESTED RESTRICTED STOCK
  (HANOVER LOGO) [h38091h3809100.gif]

Hanover Compressor Company (the “Company”), has granted to you, [NAME] (“the
Participant”), shares of restricted stock under the Hanover Compressor Company
2006 Stock Incentive Plan (the “Plan”). All capitalized terms in this Notice
have the same meaning ascribed to them in the Plan.
The main terms of your Award are as follows:
     1. Award. You have been granted [NUMBER] shares of Company restricted stock
(the “Award” or “Restricted Stock”).
     2. Grant Date. The date of this Restricted Stock Award is July 21, 2006
(the “Grant Date”).
     3. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award (rounded to the nearest whole number) will automatically vest on each of
the dates (a “Vesting Date”) indicated in the table below. However, you must be
employed by the Company or one of its subsidiaries at all times from the Grant
Date up to and including the applicable Vesting Date for the Award to vest.
Contact Wachovia at (866) 311-5694 or (713) 853-2400 with any questions
concerning the vesting of your Award.

      Vesting Date   Number of Shares Vested
July 21, 2007
  [SHARES VESTING]
July 21, 2008
  [SHARES VESTING]
July 21, 2009
  [SHARES VESTING]

     4. Termination of Employment. If your employment with the Company or a
subsidiary terminates for any reason (other than as a result of death,
Disability or a Corporate Change), the unvested portion of your Award will be
automatically forfeited on the date of such event unless the Compensation
Committee directs otherwise. If your employment with the Company terminates as a
result of your death, Disability or a Corporate Change, the unvested portion of
your Award will immediately vest in full and all restrictions applicable to your
Award will cease as of that date. In the event your employment terminates due to
Retirement, it will be within the discretion of the Compensation Committee to
vest or not vest any unvested portion of your Award.
     5. Stockholder Rights. You will have the right to vote your shares of
Restricted Stock and receive dividends, if any, with respect to your Restricted
Stock, regardless of vesting; however, the Company will withhold delivery of
your Restricted Stock shares until they are vested.
     6. Non-Transferability. Before you are vested in your Award, you cannot
sell, transfer, pledge exchange or otherwise dispose of your shares of
Restricted Stock (except by will or the laws of descent and distribution).
     7. No Right to Continued Employment. Nothing in this Notice guarantees your
continued employment with the Company or its subsidiaries or interferes in any
way with the right of the Company or its subsidiaries to terminate your
employment at any time.

Page 1 of 2



--------------------------------------------------------------------------------



 



     8. Withholding. Your Award is subject to applicable income tax, social
insurance, or social security withholding obligations. If necessary, the Company
reserves the right to withhold from your regular earnings an amount sufficient
to meet the withholding obligations.
     9. Plan Governs. This Notice is subject to the terms of the Plan, a copy of
which is available on the Company’s website or which will be provided to you
upon written request addressed to Hanover Compressor Company, Compensation &
Benefits Department, 12001 N. Houston Rosslyn, Houston, Texas 77086. In the
event of a discrepancy between this Notice and the Plan, the Plan shall govern.
     10. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Notice. Otherwise, the Company will
deem the Award and the terms of the Award accepted by you.

            ON BEHALF OF HANOVER COMPRESSOR
COMPANY AND ITS SUBSIDIARIES
    By:   /s/ John E. Jackson         John E. Jackson        President and Chief
Executive Officer     

Page 2 of 2